     Case: 4:10-cv-00008-MPM-JMV Doc #: 138 Filed: 07/27/21 1 of 1 PageID #: 798




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

FRANK SIVORI                                                                           PLAINTIFF

v.                                                                        No. 4:10CV8-MPM-JMV

DEPUTY COMMISSIONER EMMITT
SPARKMAN, ET AL.                                                                    DEFENDANTS

                                        Consolidated With


FRANK SIVORI                                                                           PLAINTIFF

v.                                                                       No. 4:16CV74-MPM-JMV

DEPUTY COMMISSIONER EMMITT
SPARKMAN, ET AL.                                                                    DEFENDANTS


     ORDER DISMISSING AS MOOT PLAINTIFF’S MOTION [131] TO SUPPLEMENT
          HIS MOTION [114] FOR RELIEF FROM JUDGMENT OR ORDER

       This matter comes before the court on the plaintiff’s motion [131] to supplement his motion

[114] for relief from judgment or order. As the instant motion [114] was terminated by the court’s

May 26, 2021, order [130] (which denied or dismissed as moot several motions), the instant motion

[131] to supplement is DISMISSED as moot. As the plaintiff’ motion [135] in the companion case

(4:16CV74-MPM-JMV) is identical to the present motion, it is also DIMISSED as moot.

       SO ORDERED, this, the 27th day of July, 2021.

                                                      /s/ MICHAEL P. MILLS
                                                      UNITED STATES DISTRICT JUDGE
                                                      NORTHERN DISTRICT OF MISSISSIPPI
